Filed 11/16/21 P. v. Meza CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078854

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. C1512799)

 JOSE ANTONIO MEZA,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Santa Clara County,
Paul O. Colin, Judge. Affirmed.
         Christopher F. Morales for Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Jeffrey M. Laurence, Assistant Attorney General, Eric D.
Share and John H. Deist, Deputy Attorneys General, for Plaintiff and
Respondent.
         A jury convicted Jose Antonio Meza of numerous counts of sexual abuse
and two counts of battery. The trial court sentenced Meza to 290 years to life
in prison plus three years. On appeal, Meza contends that the trial court
erred in admitting expert evidence regarding child sexual abuse
accommodation syndrome (CSAAS), and the People committed prosecutorial
misconduct during closing argument. In addition, Meza requests that this
court independently review his victims’ therapy records to determine whether
the trial court erred in refusing to disclose them to the defense. Having
reviewed the therapy records, we find no error in the trial court’s ruling. We
find no merit in Meza’s remaining claims and affirm the judgment.
              FACTUAL AND PROCEDURAL BACKGROUND
      A. Charges
      Meza was charged with six counts of oral copulation or sexual
penetration of A.D., a child age 10 or younger (Pen. Code, § 288.7, subd. (b),
counts 1-6), three counts of lewd conduct by force or fear with A.D., a child
under age 14 (§ 288, subd. (b)(1), counts 8-10), two counts of lewd conduct by
force or fear with Y.D., a child under age 14 (§ 288, subd. (b)(1), counts 11-
12), four counts of sodomy with Y.D., a child age 10 or younger (§ 288.7,
subd. (a), counts 13-16), one count of sexual intercourse with Y.D., a child age
10 or younger (§ 288.7, subd. (a), count 17), one count of displaying harmful
matter to a child, Y.D., with sexual intent (§ 288.2, subd. (a)(2), count 18),
and two counts of lewd conduct with G.D., a child under age 14 (§ 288,

subd. (a), counts 19-20).1
      The information alleged as to counts 1 through 17 and 19 through 20
that Meza violated section 288 against more than one victim (§ 1203.066,
subd. (a)(7)). The information also alleged as to counts 8 through 17 that




1     Unless otherwise indicated, statutory citations are to the Penal Code.
An additional count of continuous sexual abuse of a child, A.D. (§ 288.5,
subd. (a), count 7) was subsequently dismissed by the trial court at the
prosecutor’s request.

                                        2
Meza committed an offense against more than one victim in the present case
(§ 667.61, subds. (b), (c), (f) and (e)).
      B. Trial
             1. Prosecution’s Case
                    a. A.D.
      Meza’s niece A. was born in 1999 and was 17 years old when she

testified.2 Meza’s wife Lorena was A.’s paternal aunt. A., her father, her
sister Y., and her three brothers moved into Meza and Lorena’s house in 2007
when A. was six or seven years old and beginning first grade. The house had
many occupants because Meza’s adult children (and their spouses and
children) also lived there. Initially, her father slept in the garage, but he

subsequently moved out, leaving the children with Meza and Lorena. 3
      When A. first moved in, she and Y. slept on a mattress on the floor of
Meza and Lorena’s bedroom. Meza and Lorena slept in the bed. Later, after
one of Meza’s sons moved out, A., Y., and their younger brother moved into a
bedroom with bunkbeds. The girls slept together in the bottom bunk, and
their brother slept in the top bunk. When A. was in sixth grade, she and Y.
slept on a mattress in a closet that had been converted into a tiny bedroom.
      A. testified that Meza began touching her inappropriately when she
was in third grade. He touched her “many times,” “maybe like three to four
times” per week. In the beginning, the molestation occurred at night when A.



2    The parties stipulated that Meza’s birthdate is in January 1958,
making him more than 21 years of age and more than 10 years older than A.
and Y. at the time of the charged crimes.

3     Father met Norma T. when living with Meza and would sometimes stay
with her. He rented a studio apartment in 2013 and moved in with Norma in
2014.

                                            3
was sleeping in Meza and Lorena’s bedroom, and everyone else was asleep.
Meza “would cover [A.’s] mouth,” spread her legs apart, and “put his legs on
top of [hers] so [she] wouldn’t move them.” He would take off her pajamas,
“stick his fingers inside [her] vagina,” “lick [her] in [her] vagina,” “touch [her]
breasts,” and kiss her “[i]n the mouth” with his tongue. A. initially resisted
or tried to scream, but there came a time when she “just kind of gave up on

screaming.” 4 The molestation continued when she moved into the room with
the bunk beds. Meza continued to kiss her on the mouth, touch her breasts
under her clothes, put his fingers in her vagina, and lick her vagina.
      Once, when A. was sleeping in the bunk bed, she awoke and realized
Meza “was there with [Y.].” A. was facing the wall and the room was dark, so
she could not see her sister and Meza, but she could tell he was there with
her sister.
      A. testified that G., an unrelated family friend who was younger than
her and Y., sometimes spent the night at Meza’s house during the period she
and Y. slept in the converted closet. G. wanted to sleep with the girls, but
Meza said there was not enough room and made G. sleep in his room.
      Sometimes after Meza took a shower, he would “dance without his
clothes on” in front of the open door, so A. could see his penis. Sometimes
when A. was taking a shower, Meza would look through the bathroom
window or use a coin to unlock the bathroom door and look at her in the
shower. Sometimes A. saw Meza watching pornographic videos on the
television in his room. Sometimes he asked her to download pornographic
videos onto his computer for him and told her to stay and watch them with
him, but she would leave the room. Sometimes Meza would tell A., Y., and


4    A. tried to physically resist Meza but she was scared of him because he
was bigger, stronger, and older than her, and he had authority over her.

                                         4
their cousins to take off their clothes and “dance sexy” for him. Meza never
said anything to A. “about keeping quiet,” but sometimes he would take her
and Y. to the store before school, buy them junk food, and give them money,
and she felt he did it to “keep [them] quiet.”
      There was a kid’s pool at the house; the water was about three feet
deep. The kids, including A., Y., and G., would play in the pool. Meza was
the only adult who would go in the kids’ pool. Eventually, Lorena told A. she
could not go in the pool when Meza was in it. Meza would play a “shark
game” with the kids, and he would go under the water, chasing the kids in
the pool. During the “shark game,” Meza would “grab [G.] by the waist and
pull her into him,” “in between his legs.” G. would tell him to stop.
      The last time Meza touched A. inappropriately was when she was
12 years old, at the end of sixth grade. A. told Meza she would tell Lorena
what he was doing, and he never molested her again.
      When Y. and their younger brother moved out of Meza’s house and
went to their father’s, A. stayed at Meza’s. When asked at trial why she did
not leave, she said she “want[ed] to go” but stayed because she “felt like
everything would go bad,” and added that this was after Meza had stopped
sexually abusing her.
      When A. was a freshman in high school—years after Meza had stopped
sexually abusing her—her older brother attempted to assault her; he climbed
on top of her in her bedroom and tried to kiss her. Lorena intervened and
removed him from the room.
      Sometime in late 2014, A. took Lorena’s cell phone without permission.
When Lorena confronted her, A. initially denied taking it, but then admitted
she had. Lorena was upset and struck A.; Lorena also threatened to cancel




                                        5
A.’s upcoming quinceañera. Shortly thereafter, in October 2014, A. moved
out of the Meza residence to live with her father and Norma.
      Eventually, A. told Y. that Meza “had been touching [her],” and Y. told
her “the same thing had been happening to her.” A. also told Lorena; Lorena
responded that A. was “crazy” because Meza “wouldn’t be capable of doing
that.” A. never brought the subject up to Lorena again. A. later told Norma
about the abuse.
      On cross-examination, A. acknowledged that she was interviewed by
police officers at least three times beginning in 2015. During the interviews,
she sometimes gave statements that conflicted with her trial testimony. For
example, she told the officer that: (1) the molestations began in third or
fourth grade (rather than third grade); (2) the molestations ended when she
was in seventh grade (not at the end of sixth grade); and (3) she was present
more than 10 times (not just once) when Meza had molested Y. A. also gave
conflicting statements that her aunt Lorena “usually” and “rarely” checked on
the girls every night after they had gone to bed. In explaining these
conflicting statements at trial, A. said that she “felt very uncomfortable
trying to talk about something [she] just wanted to get out of [her] head and
forget about,” and, even after years of therapy, she still felt uncomfortable
talking about these subjects in a room full of people. She also testified that
she loved her aunt Lorena and Meza, that she could not remember every time
that Meza “touched [her] in a way that he shouldn’t have,” and she had done
her best to give “the facts based on the best of [her] memory.”
                   b. Y.D.
      A.’s younger sister Y. was born in November 2002 and was 14 years old
when she testified. Y. testified that Meza began touching her when she was
in kindergarten and stopped when she was in fifth grade. It happened “too


                                       6
many times to count.” He touched her “private parts,” her “butt,” and her
vagina, over and under her clothing. More than 10 times, he put his penis in
her vagina. He also put his penis “inside [her] butt.” This happened “a lot of
times” and made her feel like she was going to the bathroom “number [two].”
The abuse typically occurred when Y. was alone with Meza in the house, both
during the day and at night, and sometimes in the backyard next to a shed.
One time, it happened at Arroyo Seco, where the family used to go camping.
      Meza would dance around the house naked before he would take a
shower, ask her to dance for him, offer her money to dance for him, try to
watch her when she was taking a shower, and ask her to watch pornography
with him on his computer. When he played the “shark game” in the pool, he
would touch her “private parts.”
      Y. would try to resist Meza by pushing him away but it did “not really”
work. He told her that she was the reason this was happening to her and it
was her fault. When Meza touched her she felt scared; he was bigger,
stronger, and older than her, and he was “able to be the boss of [her].” When
Meza was molesting her, Y. pulled out all her eyelashes, but she was no
longer doing this by the time of trial.
      At some point, Y. and some of her siblings went to live with her father,
but there was another man living at her father’s residence who sexually
abused her, so she returned to Lorena and Meza’s house. Then, in October
2014, she moved out of the house permanently and went to live with her
father and Norma. Y. loved her aunt Lorena and Meza and felt close with
everyone living in that house. Other than what Meza did to her, she liked
living there.
      Y. eventually disclosed the abuse to A. and to Norma. She later spoke
with police officers several times, but she did not initially disclose everything


                                          7
that Meza had done. Y. never spoke with Lorena about the abuse, and she
never saw Meza touch A. “in a bad way.”
                  c. Norma T.
      Norma T. testified that she began dating Y. and A.’s father in
December 2008. When Y. was living at Meza’s home, Norma noticed that Y.
was pulling her eyelashes from her eyelids. Y. pulled out all her eyelashes.
Norma and the girls’ father moved in together in the summer of 2014, and
the girls came to live with them in October of that year. During May of 2015,
A. told Norma that Meza had touched her inappropriately, but A. did not
provide details. Norma later talked to Y., and Y. said Meza had touched her
too. Norma called Child Protective Services (CPS) to report Meza and
enrolled the girls in therapy. Afterward, there were times when the girls
would tell Norma more about what Meza had done to them. Norma would
then call the Santa Clara Police Department and report the girls’ statements
to Detective Hagg. Y. no longer pulls out her eyelashes.
                  d. G.D.
      G. was born in 2005 and was 11 years old when she testified. Lorena
was G.’s mother’s godmother, and G. called Meza and Lorena her “grandpa”
and “grandma” even though they were not her actual grandparents. G.
testified that she sometimes slept over at Meza’s home. She would either
sleep “in [her] grandma’s bed” or with Y. and A. When she slept in the bed,
she would either sleep “in the middle” or she would sleep with Meza and
Lorena would sleep on the floor. G. initially testified that Meza never
touched her anywhere he should not have touched her, but she then said that
he “slap[ped]” her “butt.” It happened more than once but less than five
times. She acknowledged she had spoken with a police officer and had
demonstrated to the officer how he had touched her “butt.” She


                                       8
acknowledged telling the officer that Meza would leave his hand on her butt
for “like three seconds.” G. acknowledged she had previously said that when
Meza played the “shark game” with her in the pool, he would touch her butt
and she would tell him to stop. However, at the time she testified, she did
not remember Meza ever touching her butt when they were playing games in
the pool.
       G. acknowledged she had written a note to the court during a pretrial
proceeding. The note said, “Dear Judge[,] [¶] I’m [writing] this because I get
nervous when I speak. My [grandpa] [Meza] is [a] very nice man. I miss him.

It makes me depress[ed] knowing [he is] in jail for something he never did.” 5
G. acknowledged she previously said that no one had asked her to write the
letter, but at trial testified that it was her mother’s idea to write the letter
and her mother “help[ed] [her] choose what words to say in it.” G. did not
remember Meza ever asking her to “dance sexy.”
       On cross-examination, G. reiterated that she did not find Meza’s
behavior “bad” or “weird.” She said he was just playing with her and hugging
her.
                   e. Detective Hagg
       Detective Hagg of the Santa Clara Police Department is assigned to
investigate crimes against children, including sexual assault and child
molestation cases. After receiving a report of suspected child molestation
from CPS, he interviewed A. and Y. at their schools in June 2015. After that
“very basic, not very detailed” initial interview, the detective interviewed the
girls later that month at the Children’s Interview Center, where suspected


5     The trial court instructed the jury that the note was offered not for the
truth of its contents but for the limited purpose of considering whether G. “is
believable and whether she has a bias in this case.”

                                         9
victims of child abuse are typically interviewed. He interviewed the girls a
third time in April 2016 after receiving additional information from Norma.
During his investigation, he had several conversations with Norma and also
interviewed her.
      When he interviewed Y., she disclosed that Meza touched her in an
inappropriate way; however, her demeanor during the interviews indicated to
him that she was reluctant and had difficulty telling him what had happened
to her. She appeared very shy, did not make eye contact, and would often
shrug her shoulders or shake her head yes or no rather than giving full
verbal answers to questions. There were long periods of silence when she
would stare at the ground or look away and not respond to questions. She
moved her hair in front of her face and hid her face in a book. She said she
was too embarrassed to answer and that it was too hard to talk. Detective
Hagg tried different techniques to ease her difficulty, including giving her a
notebook to write her answers (rather than verbalizing them) and turning
her chair to face the opposite direction so she would not have to look at her
interviewer. When he asked her about pulling out her eyelashes, she said she
did not know why, but she also said it was related to the sexual abuse Meza
had inflicted.
      Detective Hagg also interviewed G. who was in fourth grade at the
time. A videotape of the interview was played for the jury. During the
interview, G. told the detective that Meza “would just come up to [her] and
touch [her] butt” outside her pants. G. demonstrated the touch for Detective
Hagg: “She stood up and cupped her hand and placed it on her butt and left
it there for several seconds.” G. told Meza to stop but he continued to do it.
It made her feel uncomfortable. This happened fewer than five times.
Detective Hagg was present at the pretrial hearing when G. presented a


                                       10
letter to the judge. She initially said it was her idea to write the letter and
give it to the judge, but later in the hearing, she admitted it was her mother’s
idea.
                    f. Dr. Carmichael
        Dr. Blake Carmichael testified as an expert in CSAAS. Dr. Carmichael
holds a doctoral degree in clinical psychology and his knowledge of CSAAS is
based on his formal training and his extensive personal observations of
sexually abused children.
        Dr. Carmichael testified he was not familiar with the facts of this case,
he had not interviewed any of the victims in this case, he did not know the
defendant in this case, he had not seen the police report in this case, he had
not reviewed any materials related to this case, and he had not conducted
any investigation into this case.
        Dr. Carmichael explained that CSAAS is an educational tool to help
people better understand the variety of ways children might react to sexual
abuse or disclose sexual abuse. Dr. Carmichael described five components of
CSAAS: secrecy; helplessness; entrapment or accommodation; delayed or
unconvincing disclosure; and retraction or recanting. Dr. Carmichael
emphasized that these components are not observable in every case.
        Dr. Carmichael explained that CSAAS cannot be used as a diagnostic
tool to determine whether abuse has occurred, but rather that it should be
used only to educate people—including jurors—who might have a
preconceived notion of how an abused child might behave and about the
differing ways that children react to sexual abuse.
        Regarding secrecy, Dr. Carmichael testified that a perpetrator of sexual
abuse ensures that his conduct is not known to anyone other than the victim
so that he can continue to have access to the child. Some abusers threaten to


                                        11
harm the victims if they disclose the abuse, while others ingratiate
themselves with the victims through gifts and acts of kindness and attention.
Most sexually abused children are molested by someone they know. Having a
personal relationship with their abuser complicates the consequences a child
might face if they disclose the abuse because the child may fear the
consequences or feel responsible for what is happening to them.
       Regarding helplessness, Dr. Carmichael testified that there is a power
differential between the abuser, who is bigger, stronger, and more
sophisticated, and the child victim, who is smaller, weaker, inexperienced,
and vulnerable. Some children love their abuser despite the abuse, and they
fear the abuser will get in trouble if they disclose the abuse. This can make
the victim of abuse feel helpless about what is happening to them.
       Regarding entrapment and accommodation, Dr. Carmichael testified
that a victim who is abused in secret and feels helpless or powerless to stop it
is entrapped in the situation and engages in different means to accommodate
the trauma he or she is experiencing. Victims might avoid certain places or
change their dress to appear less appealing to their perpetrator. Some
children cope by disassociating from their environment during the abuse to
distance themselves from the shame, fear, and guilt, by “numb[ing]
themselves” or staring into the distance and not paying attention during the
act.
       Regarding unconvincing or delayed disclosure, Dr. Carmichael testified
that most children do not talk about the abuse right away. Studies show that
between 60 and 75 percent of victims do not report abuse within one year.
Between 40 and 60 percent of victims do not report abuse until after they
have reached age 18. Some victims disclose abuse incrementally to see how
their statements are received. As an example, a child might tell a trusted


                                       12
adult that an abuser “is kind of mean to me.” Depending on the adult’s
reaction, the child might not say more. Victims commonly minimize what
happened to them and may disclose more significant types of abuse over time.
Children do not always remember specific details of sexual abuse,
particularly when the abuse occurs over time.
      Regarding retraction, Dr. Carmichael testified that a minority of
victims will retract legitimate disclosure of sexual abuse, typically in
response to family pressures.
      The prosecutor posed a series of hypothetical questions. In response,
Dr. Carmichael testified that a child victim of sexual abuse may not disclose
the abuse even if it is happening in the home when others are present, and
the child may not cry out while the abuse is happening. The child may still
“have feelings of love for a perpetrator” even if she did not like what the
abuser did to her, explaining that “although we might expect for us to define
a relationship by the trauma or the negative aspects, victims don’t
necessarily do that the way we might expect . . . therefore that can be
complicated for the kid to deal with.” Child victims may maintain secrecy of
the abuse if they are given candy, presents, or other favorable treatment. A
child may not tell an adult that their abuser showed them pornography.
Showing a child pornography is a common method of “interjecting sexual
content or . . . sexual touch in the relationship.” Another common method of
integrating sexual touch and contact into the relationship is through game
play; an abuser may interject inappropriate touching during play without the
child understanding that the touching was “shocking or offensive.” When a
perpetrator uses force to molest a child, it can contribute to the victim’s
feeling of helplessness. A victim of abuse may choose to stay in a household
with an abuser if she otherwise had good relationships and other needs were


                                       13
met. Although it may not be “just as common,” a victim of abuse might
appear unaffected and happy rather than displaying emotions one might
expect, like anger, fear, or shame. One child may cry, sob, or freeze during a
report of abuse, while another child might giggle; this is due to an inability to
deal with foreign emotions or discomfort. It is not uncommon for a child to
avoid eye contact or “kind of shut[] off in some manner” when disclosing
abuse, as a way of distancing themselves. Some victims may engage in self
harm as a coping method to alleviate the internal distress they experience
from sexual abuse. A child who attempts to disclose and receives a
dismissive response, such as being called “crazy,” may result in delaying
future disclosure until they feel they are being understood or supported. A
child may recant an allegation of abuse if her “mother asked her to write a
letter to the judge telling the judge that nothing bad happened” because
“family pressure . . . has [a] very significant influence on a child’s retraction.”
      On cross-examination, Dr. Carmichael reiterated that he was not
familiar with the facts of this case, and that CSAAS is merely a manner of
educating people about “this population of kids,” and cannot and should not
be used to prove that a person is a victim of sexual abuse.
                   g. Mary Ritter
      Mary Ritter testified as an expert in forensic nursing, including the
collection and preservation of evidence in sexual assault cases and
determining whether findings are consistent with sexual assault. Ritter
performed Sexual Assault Response Team (SART) examinations on both A.
and Y. in May of 2016. She did not find any evidence of injury to either girl’s
vaginal or anal areas. Given the passage of time between the reported abuse
and the examinations, she would not expect to find any evidence of injury
because vaginal injuries heal within two to four weeks and anal injuries


                                        14
begin healing “right away.” She acknowledged, however, that “[a] significant
tear might leave a mark of some sort, a scar or a healed area,” that an
examiner would recognize as resulting from penetrating trauma even months
or years later.
            2. Defense Case
      Three of Meza’s daughters-in-law and Meza’s wife (Lorena) testified on
behalf of the defendant. They testified that they never witnessed any
inappropriate conduct between Meza and the girls; A. and Y. enjoyed living
with Meza and were not fearful of him; and Meza was not an overly
affectionate person. Lorena also denied that A. ever told her Meza was
touching her or Y. inappropriately. Initially, Lorena testified that she never
saw the girls hug or kiss Meza, but later testified that she had seen them be
affectionate with Meza. There were inconsistencies in the testimony of these
four witnesses as to whether they met in advance to discuss their testimony
shortly before trial—two of them acknowledged some type of joint meeting
among themselves, whereas Lorena and one of the daughters-in-law denied
it.
      Meza’s granddaughter, who was 11 years old at the time, testified that
she was close with Y. when they lived together at the Meza residence, and Y.
seemed happy to be living there and did not appear to be afraid of Meza. She
never heard any noises coming from A. and Y.’s room that made it seem like
something wrong was going on in there.
      G.’s mother testified that she has a close relationship with Meza and
his family; Lorena is her godmother and she considers Meza to be “like a
father” to her. G. slept over at Meza’s home on multiple occasions; at the
mother’s request, G. would sleep in Lorena and Meza’s bedroom because the
mother thought “she was going to be safer in her room than in anybody else’s


                                      15
room.” Prior to the police interviewing G., the mother had talked to G. about
“good touch, bad touch” on two occasions. She was surprised when police
came to interview G. She helped G. write a letter to the judge prior to a
pretrial hearing in August 2016. She gave G. “an option” to write the letter
so that G. “could speak less” but the words in the letter were G.’s with one
exception—she suggested using the word “depress” [sic] rather than G.’s
word, “sad,” when describing how G. felt about Meza being accused “for
something he never did.” She talked to G. about whether Meza had touched
her inappropriately before the police interviewed her in June of 2015, and G.
told her Meza had not touched her inappropriately. She did not believe Meza
engaged in inappropriate sexual conduct. In fact, she testified there was
nothing that could change her positive opinion of the defendant. 6
      Meza testified in his own defense, denying all allegations of sexual
abuse or inappropriate contact with A., Y., and G. Meza testified over the
course of two days, changing various portions of his testimony as to the
following subjects: pornography on his television, being alone with the
children, showing physical affection, playing in the pool, touching buttocks,
and camping at Arroyo Seco. Meza initially denied showing Y. pornography
and testified he had no pornography at home, and no subscriptions to



6      The following exchange occurred during cross-examination of this
witness: “Q. If you found out that the defendant did all those things [touch a
child’s private parts, orally copulate a child, and sodomize a child], would
that change your opinion? [¶] A. No. [¶] Q. Even if he did all these things,
that wouldn’t change your opinion about who he is? [¶] A. No. [¶] Q. Aside
from your daughter, you haven’t talked with the other girls who have made
these allegations against the defendant, have you? [¶] A. No. [¶] Q. Would
that make a difference to you at all to know what they had to say? [¶] A.
No. [¶] Q. So there’s nothing that could change your opinion— [¶] A. No.
[¶] Q. —about the defendant? [¶] A. No.”

                                      16
pornographic programming for his television. He testified he did not have a
subscription to any service for his television or cable “on demand.” He
testified his cable package did not include any programming for pornography,
but there might be some nudity on “romance programs” or “novelas.” If you
“flip through the channels” you might find a program with “kisses or hugs”
but he never purposefully showed Y. or A. any of that programming. He
testified he did not know how to download movies or pictures from the
Internet. On cross-examination, Meza testified there was a time Y. walked
into his room and saw naked people on television, but then claimed that “they
were not naked,” and he asked her to leave. When asked why he asked her to
leave if there was no nudity, Meza claimed it was because she was blocking
the television. The next day, on redirect, Meza testified he remembered he
once made Y. leave his bedroom because he was watching television and
there were “some people with little clothes on.” He continued to insist it was
not pornography. Regarding being alone with the children, on direct
examination, Meza testified “there were always other adult[s] in the house”
when he stayed home with the children. On cross-examination, he admitted
that sometimes he was alone with the kids at the house, watching or looking
after them, with no other adults in the house. Meza also testified he was
never alone with Y. in the backyard—not once in seven years. On redirect
the next day, he testified he was alone with Y. in the backyard “at some
point, but I don’t remember.” Regarding demonstrations of physical affection,
Meza initially denied ever hugging or kissing either girl. The next day, he
admitted he hugged the girls and showed affection in return to their shows of
affection; through gestures he indicated he did not give full hugs, with arms
wrapped tightly, but some lesser form of hugs, or pats or touches. Regarding
the pool, Meza initially denied playing with A. and Y. in the pool and claimed


                                      17
he only played with the boys. He testified they did not play a “shark game”
and claimed the girls “invented that themselves.” He testified he would
chase the kids and push them in the swimming pool. On cross-examination
that day, Meza admitted he would get in the pool with “the little girls,” his
granddaughters. He initially testified no children ever got on his back in the
pool. Then he testified that “the girls” (an apparent reference to his
granddaughters, not A. and Y.) would get on his back in the pool and he
would try to shake them off and wrestle with them. When asked if that was
the “shark game,” Meza testified it was not, and they called it the “horse
game.” He then denied chasing the kids around the pool and trying to grab
them. The following day during redirect, Meza testified that he played the
“horse game” with his granddaughter and G. in the pool, they would jump on
his back, and he would also push them or pull their legs when they were in
the pool. He said he did not remember this the prior day he testified because
he was very tired and “had a lot of pressure on [his] mind.” On cross-
examination, Meza stated he had never touched G.’s buttocks, only her back.
On redirect the next day, he described that he would do “a palmada” to his
children, which through gestures he showed was a clap to the hip or rear area
of the body. He testified he possibly could have done that with G., but he
never left his hand there for three seconds as G. demonstrated during her
interview with the police. On direct examination, Meza testified only the
whole family would go for walks away from the Arroyo Seco campsite, and he
never took Y. by herself to an isolated area. On cross-examination that same
day, he testified he never left the main campsite with a group of kids, but
then said he would walk off from the campsite with a group of little kids. On
redirect the next day, he testified he would walk away from the campsite
with a group of children but he could still see the campsite and he would


                                       18
remain “inside of the camp.” On recross, he indicated he would lead the kids
away from the campsite. Meza testified he changed his answers because he
felt pressure the previous day and indicated he realized his answers sounded
strange.
            3. Closing Arguments
      The prosecutor argued that the jury should disregard “unreliable
information.” In contrast to the unreliable, biased, inconsistent, “confused” or
“misleading” information presented by defense witnesses, the prosecutor
argued that A. and Y. presented credible testimony.
      The defense argued there was no physical evidence of sexual abuse and
no evidence that anyone witnessed any inappropriate behavior, which made
it unlikely that sexual abuse could have occurred repeatedly over the years as
A. and Y. claimed. The defense further argued that the girls only made
allegations of sexual abuse after they moved out of Meza’s home and were
“placed under the influence of Norma for months,” and they may have been
motivated to fabricate the allegations by the “cancellation of the quinceañera”
and because A. was sexually assaulted by her brother.
      In response, the prosecutor argued the defense was attempting to
distract the jury from the evidence, and, based on the evidence, the jury could
conclude that both A. and Y. were sexually abused by Meza as charged.
            4. Verdict and Sentencing
      The jury convicted Meza on all counts of sexual abuse related to A. and
Y. (Counts 1-6, and 8-18). The jury found Meza not guilty of lewd conduct
with G. (§ 288, subd. (a)) but guilty of the lesser included offense of battery
(§ 242) on counts 19 and 20. As to counts 8 through 17, the jury also found
true the allegations that Meza committed offenses against more than one
victim in the present case (§ 667.61, subds. (b), (c), and (e)). The trial court


                                        19
sentenced Meza to a total prison term of 290 years to life consecutive to three
years, comprised of six consecutive terms of 15 years to life (counts 1-6), five
consecutive terms of 15 years to life (counts 8-12), five consecutive terms of
25 years to life (counts 13-17), plus one consecutive term of three years
(count 18). The trial court additionally imposed two concurrent six-month
sentences (counts 19-20).
                                 DISCUSSION
                                          I
                                CSAAS Evidence
      Meza contends the trial court erred in allowing an expert to testify
regarding CSAAS evidence. We disagree. Even assuming the trial court
erred in admitting the testimony, it was harmless.
      A. Additional Background Information
      The prosecutor moved in limine to admit expert testimony regarding
CSAAS. The prosecutor argued the evidence was admissible to disprove
common myths and misconceptions about children’s reactions to child abuse,
including misconceptions regarding a child’s failure to report or delayed
reporting of the sexual abuse, inconsistent statements regarding the abuse,
continuing to live with or visit the abuser, and recanting initial reports of
abuse.
      Meza moved in limine to exclude CSAAS evidence. He argued CSAAS
evidence has been “discredited,” “proven to be erroneous[,] and based upon
false assumptions.” He further argued CSAAS evidence is not necessary or
credible because there is no evidence that members of the public have
misconceptions about how children react to being molested. If the testimony
were allowed, Meza argued it should “be narrowly limited in scope and
subject to a special jury instruction.”


                                          20
      The trial court referenced the myths that “children don’t report [sexual
abuse] for a long period of time,” or they change their stories or recant, “so
they must have made it up.” The court ruled a “sanitized” expert—one that
did not know the facts of the case—could testify regarding CSAAS, and the
court would instruct the jury it could only consider the evidence for a limited
purpose.
      After designating Dr. Carmichael as an expert in the area of CSAAS,
the trial court instructed the jury that his testimony was only received for a
limited purpose and must not be considered by the jury as proof that the
alleged victims’ molestation claims are true or not. The trial court further
instructed:
           “[CSAAS] research is based upon an approach that is
           completely different from that which you must take to this
           case. The syndrome research begins with the assumption
           that a molestation has occurred and seeks to describe and
           explain common reactions of children to that experience.
           [¶] As distinguished from that research approach, you are
           to presume the defendant innocent. The People have the
           burden of proving guilt beyond a reasonable doubt. You
           should consider the evidence concerning [CSAAS] and its
           effect only for the limited purpose of showing, if it does,
           that the alleged victims’ reactions, as demonstrated by the
           evidence, are not inconsistent with having been molested.”

      Dr. Carmichael then proceeded to testify as described ante. At the
conclusion of evidence, the jury was instructed again as follows:
           “Evidence has been presented to you concerning [CSAAS].
           This evidence is not received and must not be considered by
           you as proof that the alleged victim’s molestation claim is
           true.

           “[CSAAS] research is based upon an approach that is
           completely different from that which you must take to this
           case. The research begins with the assumption that a
           molestation has occurred, and seeks to describe and explain

                                       21
          common reactions of children to that experience. As
          distinguished from that research approach, you are to
          presume the defendant innocent.

          “The People have the burden of proving guilt beyond a
          reasonable doubt.

          “You should consider the evidence concerning [CSAAS] only
          for the limited purpose of showing, if it does, that the
          alleged victim’s reactions as demonstrated by the evidence
          are not inconsistent with her having been molested.” (See
          CALJIC No. 10.64.)

      The jury was further instructed pursuant to CALCRIM No. 332 that it
was not required to accept the expert’s testimony, it could “disregard any
opinion that [the jury] find[s] unbelievable, unreasonable, or unsupported by
the evidence,” and it was the jury’s duty to decide whether an assumed fact
presented by way of a hypothetical question had been proved.
      B. Governing Legal Principles
      Evidence is relevant if it has “any tendency in reason to prove or
disprove any disputed fact that is of consequence” to the action, including
“evidence relevant to the credibility of a witness.” (Evid. Code, § 210.)
Expert testimony is admissible where it relates to a subject “that is
sufficiently beyond common experience that the opinion of an expert would
assist the trier of fact.” (Id., § 801, subd. (a).)
      Expert testimony on “the common reactions of child molestation
victims,” known as CSAAS evidence, “is not admissible to prove that the
complaining witness has in fact been sexually abused.” (People v. McAlpin
(1991) 53 Cal.3d 1289, 1300 (McAlpin).) However, “it is admissible to
rehabilitate such witness’s credibility when the defendant suggests that the
child’s conduct after the incident—e.g., a delay in reporting—is inconsistent
with his or her testimony claiming molestation.” (Ibid.) “ ‘Such expert

                                          22
testimony is needed to disabuse jurors of commonly held misconceptions
about child sexual abuse, and to explain the emotional antecedents of abused
children’s seemingly self-impeaching behavior.’ ” (Id. at p. 1301.)
      “The trial court has broad discretion in deciding whether to admit or
exclude expert testimony [citation], and its decision as to whether expert
testimony meets the standard for admissibility is subject to review for abuse
of discretion.” (People v. McDowell (2012) 54 Cal.4th 395, 426 (McDowell).)
An appellate court “will not disturb the [trial] court’s exercise of that
discretion unless it acted in an arbitrary, capricious or patently absurd
manner.” (People v. Jones (2013) 57 Cal.4th 899, 947.)
      C. Analysis
      Meza raises two primary challenges to the admission of the CSAAS
evidence. First, he urges this court to hold that CSAAS evidence is
“inadmissible for any purpose in California.” Second, he claims that even if
CSAAS evidence is generally admissible, the evidence here should have been
excluded because the expert “[i]mproperly [p]rofiled” the complaining
witnesses and the jury likely misused the evidence to conclude the defendant
was guilty. We reject these contentions.
            1. Admissibility of CSAAS evidence in general
      “CSAAS evidence has been admitted by the courts of this state since
the 1991 McAlpin decision.” (People v. Munch (2020) 52 Cal.App.5th 464, 468

(Munch).)7 As the Munch court recently summarized, our state “courts have


7     Although McAlpin did not deal directly with the admissibility of
CSAAS testimony—and instead addressed the admissibility of expert
testimony regarding the behavior of a parent of a molested child—our
Supreme Court cited with approval several Court of Appeal decisions that
upheld the admission of CSAAS evidence. (McAlpin, supra, 53 Cal.3d at
pp. 1300-1301 & fn. 4.)

                                        23
long recognized the well-established relevance, necessity, reliability, and
importance of this evidence.” (Id. at pp. 472-473 [collecting cases].) Meza
recognizes “California courts have accepted the admissibility of CSAAS
evidence.” He nonetheless contends CSAAS evidence should be excluded for
all purposes in California because myths and misconceptions about child
sexual abuse victims “are no longer prevalent in society and were not held by
the jurors in this case.” Meza cites no factual authority for these assertions
and his arguments are not persuasive in any event.
      The Munch court rejected the same argument advanced by Meza here.
In that case, the defendant claimed “the trial court erred by admitting expert
testimony on CSAAS because it is irrelevant and ‘the public no longer holds
the presumed misconceptions this testimony purports to address.’ ” (Munch,
supra, 52 Cal.App.5th at p. 468.) The Munch court rejected that claim,
noting McAlpin is “binding on all lower courts in this state.” (Ibid.; Auto
Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455.) We agree

with the Munch court’s analysis.8 Meza has offered no justification for
departing from established precedent based on his speculation that CSAAS
evidence is no longer needed to dispel myths and misconceptions about child
sexual abuse victims. (See People v. Lapenias (2021) 67 Cal.App.5th 162, 172
(Lapenias) [rejecting defendant’s argument that “ ‘CSAAS testimony is no
longer necessary because the public no longer harbors misconceptions about


8     In People v. Brown (2004) 33 Cal.4th 892, 905-906, the Supreme Court
again cited McAlpin with approval. The Court analogized CSAAS testimony
to expert testimony regarding common behaviors of domestic violence
victims, and extended the same principles to find testimony regarding
domestic violence victims admissible. (Id. at pp. 906-907.) (See People v.
Perez (2010) 182 Cal.App.4th 231, 245 [Supreme Court’s reasoning in
McAlpin and Brown regarding admissibility of CSAAS testimony remains
binding on the Courts of Appeal].)

                                       24
the behavior of sexually abused children,’ ” where defendant’s assertion that
misconceptions were no longer present “was not established prior to the trial
court’s evidentiary ruling”].) In light of this established precedent, we decline
Meza’s invitation to rule that the entire body of CSAAS evidence is
“inadmissible for any purpose in California.”
      Even assuming some of the jurors in this case did not hold the same
misconceptions regarding child sexual abuse victims, Meza’s claim still fails.
As the court recognized in McAlpin: “ ‘The jury need not be wholly ignorant
of the subject matter of the opinion in order to justify its admission; if that
were the test, little expert opinion testimony would ever be heard. Instead,
the statute declares that even if the jury has some knowledge of the matter,
expert opinion may be admitted whenever it would “assist” the jury. It will
be excluded only when it would add nothing at all to the jury’s common fund
of information, i.e., when “the subject of inquiry is one of such common
knowledge that men of ordinary education could reach a conclusion as
intelligently as the witness.” ’ ” (McAlpin, supra, 53 Cal.3d at pp. 1299-1300.)
Meza has not shown that expert testimony “ ‘ “would add nothing at all” ’ ” to
the jury’s understanding of commonly held misconceptions about child sexual
abuse. (Id. at p. 1300.) “Moreover, even if we were to assume that all the
empaneled jurors were fully aware of all five components of CSAAS, we
would then find Dr. Carmichael’s testimony to be merely cumulative and
therefore not prejudicial.” (Lapenias, supra, 67 Cal.App.5th at p. 173.)
Regardless of the jurors’ level of understanding, they are not likely to have
the same knowledge of the behavior of child sexual abuse victims as an
expert on CSAAS. Contrary to Meza’s contention that CSAAS evidence is no
longer necessary and should be excluded for all purposes, this expert




                                        25
testimony remains helpful to the jury and is therefore relevant and
admissible. (Evid. Code, § 801, subd. (a).)
      Meza contends there are “inherent problems” with CSAAS evidence,
but the cases he cites do not support his claim that all CSAAS evidence
should be ruled inadmissible. In People v. Housley (1992) 6 Cal.App.4th 947
(Housley), where a victim delayed reporting abuse by a family member and
recanted her allegations of abuse at trial, the court found CSAAS testimony
“was properly used to dispel certain common misconceptions regarding the
behavior of abuse victims.” (Id. at pp. 951-952, 956.) The court recognized
that CSAAS evidence may be “misunderstood and misapplied by a jury,” but
it did not conclude the evidence should be excluded. (Id. at p. 958.) Instead,
it found that a simple instruction, similar to that used in this case, “would
clearly define the proper use of such evidence and would prevent the jury

from accepting the expert testimony as proof of the molestation.” 9 (Ibid.)
Similarly, in People v. Patino (1994) 26 Cal.App.4th 1737, 1744 (Patino), the
court stated that “CSAAS testimony has been held admissible for the limited
purpose of disabusing a jury of misconceptions it might hold about how a
child reacts to a molestation.” (Italics added.) The appellate court concluded
the trial court “handled the matter carefully and correctly” by instructing the
jury in the same fashion as the trial court in the instant case: the jury was
immediately admonished after the expert’s testimony that “it was to consider
CSAAS testimony only for the limited purpose of showing, if it did, that the


9     The court found the jury should be “instructed that (1) [CSAAS]
evidence is admissible solely for the purpose of showing the victim’s reactions
as demonstrated by the evidence are not inconsistent with having been
molested; and (2) the expert’s testimony is not intended and should not be
used to determine whether the victim’s molestation claim is true.” (Housley,
supra, 6 Cal.App.4th at p. 959.) This is the same type of instruction used in
this case.
                                       26
alleged victim’s reactions as demonstrated by the evidence were not
inconsistent with her having been molested”; the jury was “further
admonished that the People still had the burden of proving guilt beyond a
reasonable doubt, and CSAAS research was based upon ‘an approach that is
completely different from that which you must take in this case’ ”; the jury
was told that CSAAS “research begins with the assumption that a
molestation has occurred and seeks to explain common reactions of children
to that experience” but the jurors had to presume the defendant innocent;
and the jury was instructed at the end of the evidence that “CSAAS
testimony was ‘not received and must not be considered by you as proof that
the alleged victim’s molestation claim is true.’ ” (Id. at pp. 1745-1746.)
Finally, Meza cites one federal case and two out-of-state cases, but we are not
bound to follow those decisions. (Munch, supra, 52 Cal.App.5th at pp. 468-
469 [following McAlpin and rejecting defendant’s reliance on out-of-state
authorities that may disagree with it]; see also Ammerman v.
Callender (2016) 245 Cal.App.4th 1058, 1086 [“ ‘Where out-of-state authority
is at odds with California law, it lacks even persuasive value.’ ”]; National
Grange of Order of Patrons of Husbandry v. California Guild (2017)
17 Cal.App.5th 1130, 1155 [federal circuit court opinions not binding on

California courts].)10


10    Meza cites Franklin v. Henry (9th Cir. 1997) 122 F.3d 1270 but the case
arose in a different context and the court did not actually hold CSAAS
evidence is never admissible. (Id. at p. 1273.) Although not cited by Meza,
the Ninth Circuit more recently stated, “[W]e have held that CSAAS
testimony is admissible in federal child-sexual-abuse trials, when the
testimony concerns general characteristics of victims and is not used to opine
that a specific child is telling the truth.” (Brodit v. Cambra (9th Cir. 2003)
350 F.3d 985, 991; see also Munch, supra, 52 Cal.App.5th at p. 470 [“Ninth
Circuit decisions are consistent with McAlpin.”].)

                                       27
      In sum, we reject Meza’s categorical challenge to the admissibility of
CSAAS evidence in all cases in California.
            2. Scope of Dr. Carmichael’s CSAAS testimony
      Meza contends that, even if CSAAS evidence is generally admissible,
Dr. Carmichael exceeded the boundaries of permissible CSAAS evidence in
this case. Specifically, he contends it was error to “allow[] the CSAAS expert
to answer hypothetical questions that closely track the facts” of the case,
because this created a “ ‘profile’ ” of a child sexual abuse victim which the
“jury likely misused” as a “diagnostic tool to find that A[.], Y[.], and G[.] were

credible” and Meza was guilty.11
      Some aspects of the expert’s testimony—which too closely mirrored the
facts of the case or were not tailored to counter “a specific ‘myth’ or
‘misconception’ suggested by the evidence”—were problematic. (People v.
Bowker (1988) 203 Cal.App.3d 385, 393-394 (Bowker).) The expert’s
discussion of a victim’s self-harming behavior, “like cutting themselves or
anything along those lines” was not tied to any particular myth or
misconception on this record. In addition, the expert responded to certain
hypotheticals that exactly matched the facts of the case, testifying that a


11     Defense counsel objected to nearly all the hypothetical questions posed
to the expert. The Attorney General contends counsel did not preserve the
issue for appeal because he failed to explain the basis of his objections at
trial. Meza counters that, if counsel’s objections were deficient, counsel’s
performance was ineffective. We conclude that the objections lodged in
limine and at trial were sufficient to preserve Meza’s claims for review.
(Evid. Code, § 353; see People v. Morris (1991) 53 Cal.3d 152, 187-190.) We
also reject Meza’s contention that counsel provided ineffective assistance
because Meza has failed to establish he was prejudiced by the evidence.
(Strickland v. Washington (1984) 466 U.S. 668, 687; see People v. Ledesma
(1987) 43 Cal.3d 171, 217 [generally, for purposes of a claim of ineffective
assistance of counsel, prejudice must be affirmatively proved].)

                                        28
child who attempts to disclose and receives a dismissive response, such as
being called “crazy,” may result in delaying future disclosure until they feel
they are being understood or supported and a child may recant an allegation
of abuse if her “mother asked her to write a letter to the judge telling the
judge that nothing bad happened.” (See People v. Jeff (1988) 204 Cal.App.3d
309, 338, 339 [error to permit expert to answer hypothetical questions
“incorporating the exact same facts and details” as testified to by the victim].)
      Viewed as a whole, however, we reject Meza’s claim that the jury was
likely to misuse the CSAAS evidence “as a diagnostic tool to find that [the
victims] were credible, and thus [Meza] was guilty.” The majority of the
expert’s testimony was proper. Discussion of a sexual abuse victim’s delayed
disclosure, inconsistent statements, and willingness to continue living with
the perpetrator despite the abuse addressed jurors’ potential misconceptions
that these circumstances might indicate fabrication of the victim’s story.
Dr. Carmichael properly helped the jury understand that abuse victims often
do not immediately report abuse, and when they do disclose, their initial
stories are not always detailed or perfectly consistent with later versions. He
also properly explained children may have conflicted feelings about an abuser
that might lead them to remain in an abusive situation. This expert
testimony regarding victims’ delayed disclosure, the manner of disclosure, the
effect of a close relationship with the abuser on disclosure, and responses to
sexual abuse, was presented in general terms regarding typical cases rather
than this case.
      It is clear from Dr. Carmichael’s testimony as a whole that he was not
there to provide an opinion that Meza sexually abused A., Y., or G. The
expert repeatedly emphasized he was not familiar with the victims or the
facts in this case. He explained that his knowledge of CSAAS was based on


                                       29
his formal training as a psychologist and his professional experience. He
further explained that CSAAS is an educational tool to help people better
understand the variety of ways children might react to sexual abuse or
disclose sexual abuse, and emphasized that CSAAS cannot be used as a
diagnostic tool to determine whether abuse has occurred. This testimony was
properly “limited to discussion[s] of victims as a class, supported by
references to literature and experience (such as an expert normally relies
upon) and [did] not extend to discussion and diagnosis of the witness[es] in
the case at hand.” (People v. Roscoe (1985) 168 Cal.App.3d 1093, 1100; see
also People v. Mateo (2016) 243 Cal.App.4th 1063, 1074 [“[w]here, as here, the
expert testifies regarding the behavior of abused children as a class, there is
little, if any, chance the jury will misunderstand or misapply the evidence”];
Housley, supra, 6 Cal.App.4th at pp. 955-956 [where the CSAAS expert
“advised the jury, both during her direct examination and again during her
cross-examination that she had never met [the victim] and was unfamiliar
with the particulars of the case,” it was “unlikely the jury would interpret

[the expert’s] statements as a testimonial to [the victim’s] credibility”].)12
      Even assuming the trial court erred in admitting all of the CSAAS
evidence, the error was harmless because it is not reasonably probable that
Meza would have obtained a more favorable outcome with the evidence
excluded. (Bowker, supra, 203 Cal.App.3d at p. 395 [analyzing error in
admitting CSAAS evidence under People v. Watson (1956) 46 Cal.2d 818, 836


12     Meza did not cite to Evidence Code section 352 in his opening brief; he
cites this statute for the first time in reply to argue that the probative value
of CSAAS evidence “was substantially outweighed by the probability of undue
prejudice.” Although it is unnecessary for us to consider this claim (United
Grand Corp. v. Malibu Hillbillies, LLC (2019) 36 Cal.App.5th 142, 157-158),
we reject it because, as explained post, any error in admitting the evidence
was harmless.
                                       30
(Watson)].) The trial court was careful to ensure the jury did not use
Dr. Carmichael’s testimony for an improper purpose. The jury was expressly
instructed not to consider the evidence as proof that the alleged victims’
molestation claims were true. The trial court repeatedly explained that
“[CSAAS] research is based upon an approach that is completely different
from that which you must take to this case. The syndrome research begins
with the assumption that a molestation has occurred and seeks to describe
and explain common reactions of children to that experience. [¶] As
distinguished from that research approach, you are to presume the defendant
innocent. The People have the burden of proving guilt beyond a reasonable
doubt.” The jury was further instructed to consider the evidence “only for the
limited purpose of showing, if it does, that the alleged victims’ reactions, as
demonstrated by the evidence, are not inconsistent with having been
molested.” The jury was instructed on these limitations in the use of CSAAS
evidence before, during, and after Dr. Carmichael offered his expert
testimony. We presume the jury understood and followed these instructions
regarding the appropriate limits of Dr. Carmichael’s testimony. (People v.
Cain (1995) 10 Cal.4th 1, 34.)
      Moreover, independent of the CSAAS evidence, the evidence against
Meza was very strong. A. and Y. were 17 and 14 years old, respectively,
when they testified at trial. They both provided detailed accounts of the
sexual abuse they suffered over the course of several years at the hands of
their uncle. Outside the presence of the jury, the trial court remarked that it
perceived A. and Y. as credible witnesses, and, at sentencing, the court
related that both girls’ testimony was “powerful” and Y.’s testimony was
“compelling.” It is unlikely the jury would have interpreted the evidence
differently than the court.


                                       31
      Meza’s defense, on the other hand, was comparatively weak. The
defense tried to call A. and Y.’s credibility into question by highlighting minor
inconsistencies in their testimony compared to their earlier interviews. But
the jury could reasonably conclude these discrepancies were unsurprising
given the passage of time and minimal nature of the inconsistencies. The
defense’s theory that the girls fabricated the allegations because Meza’s wife
was going to cancel A.’s quinceañera was farfetched as the prosecution
pointed out in closing argument. And while Meza points to the lack of
physical evidence as a weakness in the prosecution’s case, the expert who
performed the SART examinations testified she would not expect to find
evidence of sexual abuse that had occurred years prior to the examination.
By contrast to the compelling testimony of A. and Y., Meza’s testimony was
filled with significant discrepancies. He changed his testimony overnight on
numerous points, admitting his initial answers might sound strange to the
jury. Because the evidence overwhelmingly supports Meza’s guilt, it is not
reasonably probable that admission of the CSAAS evidence affected the

judgment.13
      In sum, we conclude the trial court did not prejudicially err in
admitting CSAAS evidence for the limited purpose of dispelling
misconceptions about how child victims react to sexual abuse. We reject
Meza’s categorical challenge to CSAAS evidence and reject his invitation to
adopt contrary views from other jurisdictions. We further conclude that any


13    Meza contends his constitutional rights were violated because the
expert’s testimony “connect[ed] CSAAS to the specific facts of the case.” Meza
did not raise this claim in the trial court and thus forfeited it. (People v.
Demetrulias (2006) 39 Cal.4th 1, 20-22.) It also lacks merit. The
“introduction of CSAAS testimony does not by itself deny appellant due
process.” (Patino, supra, 26 Cal.App.4th at p. 1747.) We conclude Meza has
not established a constitutional violation.
                                       32
expert testimony that exceeded the permissible scope of CSAAS evidence did
not violate the defendant’s constitutional rights, and any error in admitting
the evidence was harmless.
                                       II.
                    Allegations of Prosecutorial Misconduct
      Meza contends the prosecutor committed prejudicial misconduct during
closing argument by: (1) mischaracterizing the burden of proof; (2) maligning
defense counsel; and (3) vouching for prosecution witnesses. We reject these
claims. We further conclude that, even if the prosecutor’s statements
amounted to misconduct, Meza was not prejudiced because any assumed
error was harmless.
      A. Additional Background Information
      The prosecution began its closing argument by explaining that the
jury’s role was to determine “the truth,” which required the jury to “wade
through currents of unreliable information.” The prosecutor argued the
defense witnesses were “unreliable”: Meza’s daughters-in-law “were
admittedly biased,” having “met as a group shortly before they testified to get
their stories straight”; G.’s mother “was so biased in her testimony that her
opinions about the defendant wouldn’t even change, even if she knew it were
true that the defendant had sodomized and orally copulated little girls”;
Meza’s wife provided confused (at best) or misleading (at worst) information;
and Meza himself “literally changed his story overnight.” The prosecutor

referenced the “single witness rule,”14 argued the jury could obtain the truth
“in the words of three girls”—A., G. (in her first interview with the police),


14    The jury was instructed: “The testimony of only one witness can prove
any fact. Before you conclude that the testimony of one witness proves a fact,
you should carefully review all the evidence.” (See CALCRIM No. 301.)

                                       33
and Y.—and then concluded “[t]he single witness rule was made for victims
like [A.] and [Y.].” After summarizing the evidence in more detail, discussing
the elements of the offenses, and referencing the jury instructions, the
prosecutor returned to this theme, arguing: “The single witness rule was
made for witnesses like [A.] and [Y.]. There’s no dispute that that testimony
was legitimate. It was honest. It was truthful.”
      The prosecutor then asked some rhetorical questions suggesting A. and
Y. had no motive to lie:
         “One question I have for you all is what’s their motive to
         lie? Did you hear any evidence of a motive to lie in this
         case? Any reason why these three girls, A[.], Y[.], and G[.]
         would have to lie about Mr. Meza?

         “I want you to give some hard thought to that. In the
         deliberation room, if any of your fellow jurors raise doubts
         about Y[.] and G[.] and A[.], I want you to think to yourself
         and I want you to offer to the group, what’s their motive to
         lie? What’s the reason they have to lie about this man?

         “What’s in it for the victims? Here’s what’s in it for the
         victims. They go to therapy to talk to a stranger about
         their problems. And anyone who has gone to counseling
         here knows that counseling isn’t a pleasant experience.
         How would it be as an experience for someone who actually
         wasn’t traumatized. Would someone who wasn’t
         traumatized go to the efforts of going to therapy for no
         reason?

         “What’s in it for the victims? How about SART exams?
         You get to go see a stranger like Mary Ritter who’s going to
         take pictures of your vagina and your anus. That’s the
         reward you get for coming forward. [¶] Traveling from
         Modesto to San Jose multiple times to attend court
         appearances over the years, talking about oral sex, digital
         penetration, and sodomy by a family member in front of
         strangers. [¶] . . . [¶]



                                      34
  “These girls aren’t going to want to discuss oral sex, digital
  penetration, and sodomy by their uncle in front of a group
  of total strangers if it’s not true. [¶] . . . [¶] They’re being
  called liars. [¶] . . . [¶] Did they do all of these things just
  to carry out a lie as the defense would have you believe?”

The prosecutor further argued:
  “In your deliberations, I’m asking to you [sic] use your
  common sense. Don’t let the defendant get away with this
  just because he brought this a slew of his family members
  to vouch for him. They weren’t behind the closed doors
  where these crimes occurred.

  “Don’t let the defendant get away with this just because his
  guilt depends on the word of three girls. They were the
  most credible witnesses in this case. Don’t let the
  defendant get away with this just because he chose the
  perfect victims.

  “When you become a juror, we don’t ask you to check your
  common sense at the front doors of the courthouse. To the
  contrary, we ask you to bring your common sense inside
  and use it during deliberations.

  “Somehow though, when we get inside the courtroom and
  start hearing attorneys arguing about legal arguments and
  other theories, we start thinking about things upside down.
  Only in a courtroom could someone look at you with a
  straight face and suggest to you that three girls who have
  no motive to lie say that the defendant molested them and
  he not did do it. (Sic.)

  “I venture to say that if you stepped outside of the
  courtroom and read about this case in the newspaper, you
  would quickly come to the conclusion that the defendant is
  guilty of child molestation.

  “Your analysis should not be any different just because
  you’re inside the courtroom.

  “Common sense is seeing things as they are and doing what
  should be done. Use your common sense to see that the

                                 35
         defendant is guilty of these crimes. Do what ought to be
         done and return a guilty verdict.”

      Defense counsel argued the jury should “[u]se [their] common sense.
We can all think of examples where a small slight leads to huge reactions.
We can all think of examples where a focused lie, a smaller lie, gets bigger
and bigger and out of control.”
      The prosecutor later argued in rebuttal:
         “What is reasonable doubt? Reasonable doubt is this: First
         off, whether you believe it or not, the law says you can
         never really know anything for sure; right? What does the
         jury instruction say itself, ‘The evidence need not eliminate
         all possible doubt because everything in life is open to some
         possible or imaginary doubt.’ [¶] So you can never know
         something for sure under the law, so certainty is not
         required. What is required? ‘Proof beyond a reasonable
         doubt is proof that leaves you with an abiding conviction
         that the charge is true.’

         “What does that mean? Conviction means belief. Abiding
         means lasting. You need a lasting belief that the defendant
         did these crimes. What does that mean? It means that
         after you reach your guilty verdict and you go home at
         night, you have that belief still. In the next week, you
         continue to have that belief. And in months and years from
         now, although you will never know anything for sure, you
         still have the belief that he did these crimes.

         “That’s what’s required under the law.”

      B. Governing Legal Principles
      “ ‘ “To preserve a misconduct claim for review on appeal, a defendant
must make a timely objection and ask the trial court to admonish the jury to
disregard the prosecutor’s improper remarks or conduct, unless an
admonition would not have cured the harm” ’ ” (People v. Sattiewhite (2014)



                                      36
59 Cal.4th 446, 480 (Sattiewhite)), or an objection would have been futile
(People v. Centeno (2014) 60 Cal.4th 659, 674).
      “ ‘ “Under the federal Constitution, a prosecutor commits reversible
misconduct only if the conduct infects the trial with such ‘ “unfairness as to
make the resulting conviction a denial of due process.” ’ ” ’ ” (Sattiewhite,
supra, 59 Cal.4th at p. 480.) Misconduct that falls short of this standard may
nonetheless violate state law if it “involves the use of deceptive or
reprehensible methods to persuade the court or jury.” (People v. Watkins
(2012) 55 Cal.4th 999, 1031 (Watkins).)
      A prosecutor need not act in bad faith to commit misconduct, but the
defendant must have been prejudiced as a result. (People v. Bolton (1979)
23 Cal.3d 208, 213-214 (Bolton).) The standard for determining whether a
defendant is prejudiced depends on the type of error involved: “Prosecutorial
misconduct can result in reversal under state law if there was a ‘reasonable
likelihood of a more favorable verdict in the absence of the challenged
conduct’ and under federal law if the misconduct was not ‘harmless beyond a
reasonable doubt.’ ” (People v. Rivera (2019) 7 Cal.5th 306, 334 (Rivera); see
Chapman v. California (1967) 386 U.S. 18, 24; Watson, supra, 46 Cal.2d at
p. 836.)




                                       37
      C. Analysis
      Meza raises three claims of misconduct regarding the prosecutor’s

closing argument. Each of these claims was forfeited and lacks merit.15
            1. The prosecutor did not mischaracterize the burden of proof
      Meza contends the prosecutor mischaracterized the burden of proof and
misconstrued the reasonable doubt standard when he stated, “I venture to
say that if you stepped outside of the courtroom and read about this case in
the newspaper, you would quickly come to the conclusion that the defendant
is guilty of child molestation. [¶] Your analysis should not be any different
just because you’re inside the courtroom.”
      Meza neither objected to this statement nor requested an admonition.

He therefore forfeited the argument.16 (People v. Potts (2019) 6 Cal.5th 1012,
1035 [“we have repeatedly applied our ordinary forfeiture rule to claims that
a prosecutor misstated the reasonable doubt standard”].)
      Meza’s claim also fails on the merits. When a claim of misconduct
“focuses upon comments made by the prosecutor before the jury, the question
is whether there is a reasonable likelihood that the jury construed or applied



15    Meza contends that counsel provided ineffective assistance if he failed
to preserve all of Meza’s claims of prosecutorial misconduct. We reject this
contention because we conclude there was no prosecutorial misconduct that
would have provided a basis for a successful objection. (People v. Boyette
(2002) 29 Cal.4th 381, 437 (Boyette) [“[D]efense counsel cannot be considered
ineffective for failing to make groundless objections or for failing to make
objections to misconduct causing defendant no harm.”].)

16    Prior to trial, defense counsel moved in limine to “prohibit[] the
prosecution from analogizing everyday decision making to the standard of
proof beyond a reasonable doubt.” The trial court granted the motion, but on
multiple occasions cautioned the attorneys to object during trial to a
perceived violation of a pretrial ruling.

                                      38
any of the complained-of remarks in an objectionable fashion.” (People v.
Samayoa (1997) 15 Cal.4th 795, 841.) Contrary to Meza’s assertion, there is
no reasonable likelihood the jurors would have construed the prosecutor’s
remarks as lowering the burden of proof. The prosecutor merely argued that
the jurors were not required to abandon their common sense during their
deliberations. (See Boyette, supra, 29 Cal.4th at p. 437 [no misconduct where
prosecutor argued that the evidence of guilt was so strong that if any juror
had any doubts, they should “ ‘step back, take a deep breath [and] think
about [their] common sense’ ”].) The prosecutor’s comment about the ease
with which the jury could reach its verdict “would reasonably be considered
by the jurors as comment on the overwhelming evidence of guilt supporting
those charges, not as an improper suggestion that the jurors need not be
convinced of defendant’s guilt” beyond a reasonable doubt. (People v. Thomas

(2012) 54 Cal.4th 908, 939.)17 Moreover, rather than singling out a few
sentences, to assess misconduct “we must view the statements in the context
of the argument as a whole.” (People v. Dennis (1998) 17 Cal.4th 468, 522
(Dennis).) After making the comment regarding stepping outside the
courtroom, the prosecutor emphasized that the People were required to prove
guilt beyond a reasonable doubt and further emphasized that this required
“ ‘proof that leaves you with an abiding conviction that the charge is true.’ ”
(See CALCRIM No. 220.) In the context of the argument as a whole, the
prosecutor’s statements did not amount to deceptive or reprehensible


17    For this reason, Meza’s reliance on People v. Katzenberger (2009)
178 Cal.App.4th 1260 is misplaced. In Katzenberger, the prosecutor
committed error in using a slide show to display pieces of the Statue of
Liberty to illustrate the reasonable doubt standard. (Id. at pp. 1264-1269.)
Unlike Katzenberger, the prosecutor here was not inviting the jury “to guess
or jump to a conclusion” regarding the defendant’s guilt. (Id. at p. 1267.)

                                       39
methods of persuasion (Watkins, supra, 55 Cal.4th at p. 1031) and they did
not infect the trial with such a degree of unfairness as to render the
subsequent conviction a denial of due process (Sattiewhite, supra, 59 Cal.4th
at p. 480).
              2. The prosecutor did not improperly malign defense counsel
      Meza contends the prosecutor improperly maligned defense counsel by
stating that the three complaining witnesses were “being called liars” by the
defense and that “[o]nly in a courtroom could someone look at you with a
straight face and suggest to you that three girls who have no motive to lie say
that the defendant molested them and he [did not] do it.”
      This claim of misconduct was forfeited by counsel’s failure to object and
request an admonition. (People v. Williams (2016) 1 Cal.5th 1166, 1187-1188
(Williams) [defendant forfeited claim that prosecutor committed misconduct
by denigrating defense counsel].)
      The claim also lacks merit. “Personal attacks on the integrity of
opposing counsel can constitute misconduct. [Citation.] ‘It is generally
improper for the prosecutor to accuse defense counsel of fabricating a defense
[citations], or to imply that counsel is free to deceive the jury [citation]. Such
attacks on counsel’s credibility risk focusing the jury’s attention on irrelevant
matters and diverting the prosecution from its proper role of commenting on
the evidence and drawing reasonable inferences therefrom.’ [Citation.]
However, ‘the prosecutor has wide latitude in describing the deficiencies in
opposing counsel’s tactics and factual account.’ ” (People v. Winbush (2017)
2 Cal.5th 402, 484 (Winbush).) In this case, the prosecutor did not suggest
defense counsel was deceiving the jury, and did not attempt to divert the
jury’s attention to irrelevant matters. Instead, the prosecutor referenced the
evidence—A. and Y.’s testimony detailing sexual abuse they suffered at the


                                        40
hands of Meza—and the reasonable inferences and deductions from that
evidence. “A prosecutor may make fair comment on the state of the evidence”
(People v. Cook (2006) 39 Cal.4th 566, 608), “ ‘which can include reasonable
inferences, or deductions to be drawn therefrom.’ ” (People v. Wharton (1991)
53 Cal.3d 522, 567.)
      Meza contends the prosecutor’s statements are akin to the improper
statements in People v. Herring (1993) 20 Cal.App.4th 1066. In that case, the
reviewing court found it was reversible error for the prosecutor to say that
defense counsel’s clients were all “ ‘rapists, murderers, robbers [and] child
molesters,’ ” and that defense counsel “tells [them] what to say” and argues
for their innocence even though he knows they are guilty. (Id. at p. 1075.)
The objectionable statements in Herring were not based on evidence in the
record; rather, they implied defense counsel fabricated evidence and
“malign[ed] defense counsel’s character.” (Ibid., citing People v. Thompson
(1988) 45 Cal.3d 86, 112.) By contrast here, the prosecutor was commenting
on the state of the evidence and refuting the defense’s claim that the victims
fabricated their testimony. Because the prosecutor was not maligning Meza’s
counsel, there was no misconduct. (See Williams, supra, 1 Cal.5th at p. 1189
[rejecting claim of prosecutorial misconduct where the prosecutor’s
“comments did not cast aspersions on defense counsel or imply that he was
dishonest,” but rather focused on the weaknesses in the defense]; People v.
Charles (2015) 61 Cal.4th 308, 328-329 [rejecting claim of prosecutorial




                                       41
misconduct where comments were “aimed solely at the persuasive force of

defense counsel’s closing argument, and not at counsel personally”].) 18
            3. The prosecutor did not improperly vouch for the witnesses
      Meza contends the prosecutor improperly vouched for prosecution
witnesses by focusing on the lack of a motive to lie and drawing attention to
hardships the victims endured throughout the criminal case. As summarized
ante, the prosecutor argued the jury should reject the “[u]nreliable” testimony
of defense witnesses, and should instead rely on the testimony of the victims
consistent with the “single witness rule.” After summarizing the evidence
supporting the elements of the charged offenses, the prosecutor again
referred to the single witness rule and rhetorically asked “what’s [the
victims’] motive to lie? Did you hear any evidence of a motive to lie in this
case? Any reason why these three girls, A[.], Y[.], and G[.] would have to lie
about Mr. Meza?” After asking “[w]hat’s in it for the victims,” the prosecutor
referenced A. and Y.’s testimony regarding “go[ing] to therapy to talk to a
stranger about their problems” (something that “someone who actually
wasn’t traumatized” need not endure), undergoing a SART exam requiring
“pictures of your vagina and your anus” as “the reward [the victims] get for


18     The remaining cases cited by Meza are similarly distinguishable. (See,
e.g., People v. Hawthorne (1992) 4 Cal.4th 43, 59-61 [suggesting defense
counsel was obligated or permitted to present a defense dishonestly]; People
v. Perry (1972) 7 Cal.3d 756, 789 [prosecutor attacked defense counsel by
suggesting “defense counsel were not ethically obligated to present the facts
and so were free to obscure the truth and confuse the jury”]; People v. Bain
(1971) 5 Cal.3d 839, 847 [prosecutor implied without support “that defense
counsel fabricated a defense” and “[a]fter the judge said that defense counsel
was not ‘drumming up any stories,’ the prosecutor compounded his own
misconduct by quipping, ‘if that shoe fits, he can wear it’ ”].) Again, the
prosecutor here was not denigrating counsel but rather stating that the
defense’s position lacked merit based on the evidence presented.

                                       42
coming forward,” and traveling to attend court where they were required to
“talk[] about oral sex, digital penetration, and sodomy by a family member in
front of strangers.” The prosecutor stated: “What are the odds that multiple
girls would accuse the defendant of molesting them and he didn’t do it?
[¶] . . . [¶] Don’t let the defendant get away with this just because his guilt
depends on the words of three girls. They were the most credible witnesses
in this case.”
      Meza did not object to these statements at trial and therefore failed to
preserve his claim for appeal. (People v. Mendoza (2016) 62 Cal.4th 856, 906
[defendant forfeited claim of improper vouching].)
      Meza’s claim of improper vouching also lacks merit. “ ‘Prosecutorial
assurances, based on the record, regarding the apparent honesty or reliability
of prosecution witnesses, cannot be characterized as improper “vouching,”
which usually involves an attempt to bolster a witness by reference to facts
outside the record.’ ” (People v. Williams (1997) 16 Cal.4th 153, 257; see
People v. Bonilla (2007) 41 Cal.4th 313, 335-338 [prosecutor’s statements
regarding witness’s truthfulness, including remarks about what “we know
from everything we have heard,” were not misconduct where they did not
suggest the prosecutor had personal knowledge of facts outside the record]; cf.
Rivera, supra, 7 Cal.5th at p. 335 [“ ‘ “[S]tatements of facts not in evidence by
the prosecuting attorney in his argument to the jury constitute
misconduct.” ’ ”].)
      Rather than referencing facts not in evidence, the prosecutor here
referenced the witnesses’ testimony. Specifically, Norma testified that she
took the girls to therapy after they made disclosures regarding sexual abuse,
and A. testified that, even after years of therapy, she still felt uncomfortable
talking about these subjects in a room full of people. A physician assistant


                                       43
testified about conducting A.’s and Y.’s SART examinations and the results of
those examinations. A. testified that she and Y. had moved out of the county
since disclosing the sexual abuse, and both A. and Y. testified as to the sexual
abuse Meza forced them to endure. Based on this evidence, the prosecutor
argued it made no sense for the victims to fabricate their claims—as
suggested by the defense—and unnecessarily go through these experiences.
The prosecutor did not improperly vouch for the witnesses’ credibility by
pointing out flaws in the defense theory that A. and Y. fabricated their
claims. (See People v. Rodriguez (2020) 9 Cal.5th 474, 480 [a prosecutor does
not improperly vouch for a witness merely by asking the jury, “ ‘ “What
motive would [the witness] have to lie?” ’ ”]; People v. Frye (1998) 18 Cal.4th
894, 971 [“[S]o long as a prosecutor’s assurances regarding the apparent
honesty or reliability of prosecution witnesses are based on the ‘facts of [the]
record and the inferences reasonably drawn therefrom, rather than any
purported personal knowledge or belief,’ her comments cannot be




                                       44
characterized as improper vouching.”], disapproved on other grounds in

People v. Doolin (2009) 45 Cal.4th 390, 421, fn. 22.)19
            4. There was no cumulative error or prejudice
      Meza contends that the cumulative effect of the prosecutor’s statements
rendered his trial fundamentally unfair. We have concluded the prosecutor’s
statements were not improper and thus conclude Meza’s argument of
cumulative error lacks merit. (Winbush, supra, 2 Cal.5th at p. 487.)
      Even assuming the challenged statements were improper, they were
harmless. (Rivera, supra, 7 Cal.5th at p. 335.)20 As previously noted, we
“view the statements in the context of the argument as a whole.” (Dennis,
supra, 17 Cal.4th at p. 522.) The statements Meza singles out were brief


19    In the section of his brief claiming improper vouching, Meza contends
the prosecutor’s argument “could also be construed as an improper appeal to
the jury’s sympathy.” (See People v. Stansbury (1993) 4 Cal.4th 1017, 1057
[prosecutor’s request that the jury think about what the rape-murder victim
“must have been thinking in her last moments of consciousness during the
assault” was an improper appeal for sympathy for the victim, which “is out of
place during an objective determination of guilt”], reversed on other grounds
in Stansbury v. California (1994) 511 U.S. 318.) Meza forfeited this
argument by failing to raise it under a separate heading in the opening brief.
(See Cal. Rules of Court, rule 8.204(a)(1)(B); Opdyk v. California Horse
Racing Bd. (1995) 34 Cal.App.4th 1826, 1830, fn. 4.) We also reject Meza’s
claim on the merits. The prosecution here was commenting fairly on the
evidence of the victims’ experiences. “It did not overtly encourage jurors to
base their verdicts on passion or emotion.” (People v. Leon (2015) 61 Cal.4th
569, 606.)

20     Because Meza has not established any federal constitutional error, we
apply the Watson standard and determine if there is a “reasonable
probability that the jury would have reached a more favorable result absent
the objectionable comments.” (People v. Sandoval (1992) 4 Cal.4th 155, 184;
Watson, supra, 46 Cal.2d at p. 836; see Bolton, supra, 23 Cal.3d at p. 214,
fn. 4 [“Courts of this state have generally assumed that prosecutorial
misconduct is error of less than constitutional magnitude.”].)

                                      45
comments in the midst of an argument that spanned the course of two days.
The prosecutor extensively argued the facts of the case and accurately
summarized the extensive and compelling evidence against the defendant.
The jurors were instructed that they were required to “decide what the facts
are,” “based only on the evidence that has been presented to you in this trial,”
“[n]othing that the attorneys say is evidence,” the attorneys’ “arguments” and
“remarks are not evidence,” and “[o]nly the witnesses’ answers are evidence.”
(See CALCRIM Nos. 200, 222.) We presume the jury followed these
instructions. (People v. Harris (1994) 9 Cal.4th 407, 426.) Given the strength
of the evidence, and the detailed instructions focusing the jury on the
evidence rather than the argument of counsel, we conclude that the
prosecutor’s challenged comments were harmless. (See McDowell, supra,
54 Cal.4th at p. 438 [“the trial court’s instructions rendered any conceivable
[prosecutorial] misconduct harmless”].)
                                      III.
                 Nondisclosure of Privileged Therapy Records
      A. Additional Background Information
      Prior to trial, Meza subpoenaed records from A.’s and Y.’s therapists.
He argued that inconsistencies in the witnesses’ testimony indicated that
their stories changed significantly after therapy began. While the
prosecution characterized the girls’ progressive statements as incremental
disclosures, Meza characterized the statements as inconsistent and argued
they undermined the girls’ credibility. Meza argued disclosure of the girls’
therapy records would be warranted if there was “strong impeachment
evidence within the content of those files.”
      To assess whether the therapy records should be disclosed, the trial
court reviewed the records in camera along with the preliminary hearing


                                       46
transcripts. The trial court ultimately found “there was nothing worthy of
disclosure.” The court’s order declining disclosure concluded: “I find no
record in either set of records that ‘[is] essential to vindicate the defendant’s
constitutional right’ [citation] [to a defense or—out of an abundance of
caution although it is not clearly required by case law—to prepare for a
defense].”
      Meza requested that this court independently review A.’s and Y.’s
therapy records to determine whether the trial court’s decision declining to
disclose the records to the defense was proper. The Attorney General did not
oppose this request.
      B. Analysis
      “Evidence Code section 1014 generally privileges confidential
communication between a patient and his or her psychotherapist.” (People v.
Dworak (2021) 11 Cal.5th 881, 912 (Dworak).) “Under [People v. Hammon
(1997) 15 Cal.4th 1117], psychiatric material is generally undiscoverable
prior to trial.” (People v. Gurule (2002) 28 Cal.4th 557, 592 (Gurule).) “When
a defendant proposes to impeach a crucial prosecution witness with questions
that call for privileged information, the trial court must balance the
defendant’s need for cross-examination against the state policies that the
privilege is intended to serve. The court should consider the prosecution
evidence, the proffered defense as presented in opening statements, cross-
examination of the prosecution’s witnesses, and any other evidence relevant
to this determination. If the court finds that there may be good cause for
disclosure, the court examines the records in camera and rules on whether
and what parts of the records should be disclosed to the defense. Only
records essential to vindicate the defendant’s constitutional right may be
disclosed.” (Cal. Criminal Law: Procedure and Practice (Cont. Ed. Bar 2021)


                                        47
§ 11.29; see People v. Reber (1986) 177 Cal.App.3d 523, 532 [describing the
four steps the trial court should undertake to determine whether disclosure is
proper: “(1) obtain and examine in camera all the materials under subpoena,
(2) weigh defendants’ constitutionally based claim of need against the
statutory privilege invoked by the People, (3) determine which privileged
matters, if any, were essential to the vindication of defendants’ rights of
confrontation and (4) create a record adequate to review its ruling”],
disapproved on other grounds in Hammon, at p. 1123.)
      “ ‘Parties who challenge on appeal trial court orders withholding
information as privileged or otherwise nondiscoverable “must do the best
they can with the information they have, and the appellate court will fill the
gap by objectively reviewing the whole record.” ’ ” (Dworak, supra, 11 Cal.5th
at p. 912; see Gurule, supra, 28 Cal.4th at p. 595 [Supreme Court reviewed
withheld psychiatric records even after concluding that any error in failing to
disclose them was harmless].) Like the court in Dworak, we have reviewed

the records in their entirety.21 (Dworak, at p. 912 [“We have reviewed the
records and agree with the trial court’s assessment that they contain little of
any plausible value to the defense.”].) We agree with the trial court’s


21    On July 15, 2021, this court initially directed the Clerk of the Santa
Clara County Superior Court (Clerk) to transmit the two sets of sealed
documents from therapists which were reviewed in camera by the trial court
and referenced in the trial court’s order denying disclosure. On July 30,
2021, the Clerk certified that, after a due and diligent search, the therapy
records could not be located. After obtaining supplemental briefing from the
parties regarding how to proceed in light of the Clerk’s response, on
August 26, we directed the trial court to determine whether it could obtain
copies of the therapy records and requested that the court make every effort
to obtain and transmit the documents to this court. On September 30, the
Clerk transmitted a complete copy of the therapy records to this court under
seal.

                                       48
assessment that disclosure of the records was not necessary to vindicate
Meza’s constitutional rights, and that no other basis existed to disclose the
records for Meza’s defense. (See People v. Abel (2012) 53 Cal.4th 891, 931
[considering whether requested psychiatric records withheld by the trial
court were “material,” whether nondisclosure might have had “any adverse
effect . . . on counsel’s investigations and trial strategy,” or whether the
records “implicate[] the preparation or presentation of defendant’s case”].)
The trial court did not abuse its discretion in denying Meza’s request to
disclose the therapy records. (Dworak, at p. 912 [reviewing trial court’s
decision rejecting disclosure of psychological and psychiatric records under
abuse of discretion standard]; see People v. Prince (2007) 40 Cal.4th 1179,
1232 [“ ‘The court’s ruling on a discovery motion is subject to review for abuse
of discretion.’ ”].)
                                 DISPOSITION
       The judgment is affirmed.




                                                                  GUERRERO, J.

WE CONCUR:




DATO, Acting P. J.




DO, J.


                                        49